Citation Nr: 0103643	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-05 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1946 to November 
1947.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from May 1996 and March 1997 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, in pertinent part: (1) 
denying entitlement to service connection for degenerative 
arthritis of the cervical spine; 
(2) denying entitlement to service connection for bilateral 
hearing loss; 
(3) denying entitlement to service connection for tinnitus; 
(4) denying entitlement to a new VA examination; (5) denying 
the reopening of a previously denied claim of entitlement to 
service connection for a back disorder; (6) granting service 
connection and assigning a 10 percent evaluation for 
seborrheic dermatitis; and 
(7) granting service connection and assigning a 
noncompensable evaluation for status post left inguinal 
hernia repair.  In May 1998, the Board affirmed the RO's May 
1996 and March 1997 decisions.  

Thereafter, the veteran filed a notice of appeal (NOA) of the 
Board's May 1996 and March 1997 decisions to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  In May 
2000, the Court affirmed the Board's decision on Issues 1, 2, 
3, 6, and 7 noted above.  With regard to Issue 5, however, 
the Court vacated and remanded the Board's decision with 
instructions to consider a February 1996 VA examination 
report, and then, if appropriate, to acknowledge Issue 4 and 
provide the veteran a new VA examination.

In its May 2000 decision, the Court also noted that the 
veteran had raised claims that had not yet been adjudicated.  
In this regard, the Board notes that, in written statements 
submitted in February 1997 and July 1997, the veteran appears 
to be claiming entitlement to service connection for 
neurosis, hypertension, osteoarthritis, a bilateral knee 
disorder and hypothyroidism.  The Board refers this matter to 
the RO for appropriate action.



FINDINGS OF FACT

1.  In May 1948, the RO denied the veteran's claim of 
entitlement to service connection for a back condition.

2.  The RO notified the veteran of the May 1948 decision and 
advised him of his appellate rights, but the veteran did not 
file a notice of disagreement with that decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's May 1948 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1948 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO denied the veteran service connection for a 
back disorder in May 1948 on the basis that there was no 
evidence establishing that the veteran had a disability that 
was incurred in or aggravated by service.  In denying the 
veteran's claim, the RO considered the veteran's service 
medical records.  The Board notified the veteran of the May 
1948 decision and advised him of his appellate rights by 
letter dated the same month, but the veteran did not initiate 
an appeal of the decision.  The May 1948 decision is thus 
final.  38 U.S.C.A. § 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be applied when a 
claim to reopen is presented.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc).  According to the Court, the 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If he or she has done so, the 
adjudicator must reopen the disallowed claim and determine 
whether the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Id.  If the claim is found to be not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en 
banc) (discussing the three-step analysis set forth in 
Elkins) overruled on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).  If the claim is found 
to be well grounded, the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, which requires an adjudication of the merits of the 
claim.  Id. 

Recently, a bill was passed that eliminates the need for a 
claimant to submit a well-grounded claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107).  This bill effectively alters the manner in which a 
new and material evidence claim should be analyzed.  Now, 
after it is determined that new and material evidence has 
been submitted and the Board reopens the claim, the Board 
need not determine whether the claim is well grounded.  
Rather, it should proceed to the third step noted above and 
determine whether the duty to assist has been fulfilled, and 
if so, decide the merits of the claim.   

The pertinent evidence that has been associated with the 
veteran's claim since the RO's May 1948 decision includes: 
(1) additional service medical records; (2) VA and private 
outpatient treatment records and hospitalization reports; (3) 
VA examination reports; and (4) statements of the veteran, 
his representative and his girlfriend.  This evidence is 
neither cumulative nor redundant of evidence previously 
submitted to agency decisionmakers.  Therefore, the Board 
finds that it is new.  The Board also finds that the evidence 
is material because it bears directly and substantially upon 
the specific matter under consideration, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence, in particular, a February 1996 
report of a VA general medical examination, contradicts the 
basis of the RO's May 1948 denial, specifically, the finding 
that the record contains no evidence that the veteran has a 
disability that was incurred in service.  The report, which 
contains a diagnosis of "degenerative joint disease, 
lumbosacral spine by history. Status post motor vehicle 
accident in the service," discloses that the veteran might 
have a back disorder that was incurred in service.

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for a back disorder.  The 
Board cannot, however, decide the merits of the veteran's 
claim until the RO undertakes the development requested 
below. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened and, to this extent only, granted.


REMAND

The veteran claims that he incurred a back disorder during 
service, when a jeep in which he was driving was hit by a 
truck.  Additional development by the RO is necessary before 
the Board can decide the merits of the veteran's claim.  

The bill that was passed during the pendency of this appeal 
amplifies the RO's duty to assist the veteran in developing 
the facts pertinent to his claim.  This bill provides that, 
in the case of a claim for disability compensation, the VA 
shall obtain the claimant's service medical records and, if 
the claimant has furnished the Secretary information to 
locate such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that are 
held or maintained by a governmental entity.  It also 
provides that the VA shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

The veteran in this case has indicated that he was involved 
in a motor vehicle accident in service.  The evidence of 
record does not confirm this allegation and, in fact, 
indicates that the veteran was involved in a motor vehicle 
accident after he was discharged from the service, in the 
1970s.  That notwithstanding, in light of the VA's amplified 
duty to assist, the RO, on Remand, should contact the veteran 
for more detailed information regarding the alleged in-
service motor vehicle accident.  If, in response to the RO's 
questioning, the veteran adequately identifies outstanding 
records pertaining to this accident, the RO should endeavor 
to obtain them.  Thereafter, and provided the additional 
evidence confirms that an in-service motor vehicle accident 
occurred, the RO should afford the veteran an additional, 
comprehensive medical examination for the purpose of 
definitively determining whether the veteran's back disorder 
was incurred in service.  At present, there is no opinion of 
record definitively establishing that the veteran's current 
back disorder is at least as likely as not due to his period 
of active service. 

In addition, because this claim is being remanded for another 
purpose, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claim.  To avoid any procedural defects in the adjudication 
process, the RO should then consider any new evidence 
received and argument presented.

To ensure that the veteran is afforded due process of law and 
the Board's decision is based on a complete record, this case 
is REMANDED to the RO for the following development:

1.  The RO should contact the veteran for 
the names and addresses of the VA, 
governmental, and/or private medical 
providers who treated him for his in-
service motor vehicle accident, and who 
have treated him for his back disorder 
since his discharge from service.  The RO 
should then obtain and associate with the 
claims file all treatment records not 
previously secured.  

2.  The RO should then attempt to verify 
the alleged 
in-service motor vehicle accident by 
undertaking all additional development 
necessary to comply with the duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000.

3.  If the RO receives evidence 
establishing that the in-service motor 
vehicle accident occurred, it should 
afford the veteran a VA examination by an 
appropriate specialist for the purpose of 
ascertaining the etiology of the 
veteran's back disorder.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Thereafter, the examiner should conduct 
all evaluations, studies, and tests 
deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and a thorough 
examination, the examiner should list all 
objective back findings and opine whether 
it is at least as likely as not that any 
back disorder that is shown to exist was 
incurred in or aggravated by the 
veteran's period of active service.  The 
examiner should provide the complete 
rationale on which his opinion is based.

4.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

5.  Thereafter, the RO should 
readjudicate the veteran's back claim.  
The RO should consider all of the 
representative's assertions and apply all 
law and regulations pertinent to the 
veteran's claim, including the recently 
passed provisions of the Veterans Claims 
Assistance Act of 2000.  If the decision 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case that lists all of the 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

By remanding this claim, the Board does not intimate any 
opinion, favorable or unfavorable, as to the claim's merits.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal; however, no action is required until he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



